Case 9:18-cv-80176-BB Document 381 Entered on FLSD Docket 01/15/2020 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                                CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC,

                          Plaintiffs,

   v.

   CRAIG WRIGHT,

                          Defendant.

     PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR NINETY DAY
    EXTENSION OF PRETRIAL DEADLINES AND FOR CONTINUANCE OF TRIAL
                                 DATE

         In an effort to expedite matters, Plaintiffs file this brief Reply and will address only those

  matters in Defendant’s Response necessary to ensure the Court has an accurate understanding of

  the relevant circumstances.

         First, Defendant’s characterization of the parties’ failed settlement discussions is, to put it

  mildly, deceiving and inaccurate. The parties reached an agreement in principle, and re-affirmed

  the basic outlines of the settlement repeatedly over nearly two months of trying to document it.

  While Plaintiffs do not and may not ever know Defendant’s true motivation for ending those

  discussions, the reason was not because Plaintiffs were making “never-ending and unrealistic

  demands.” ECF No. [379] at 2. Defendant never claimed that this was the reason the settlement

  talks were terminated and such a claim would have been baseless. The fact remains that the parties

  lost nearly two months of discovery because of the settlement discussions – that is not in dispute.

         Second, Defendant reads this Court’s Order as absolving him of all past transgressions in

  this case, and any prejudice caused, so long as he produced a list of his bitcoin holdings by
                                                   1
Case 9:18-cv-80176-BB Document 381 Entered on FLSD Docket 01/15/2020 Page 2 of 4



  February 3rd.1 Frankly, that reading of the Order strains logic because, at a minimum, Plaintiffs

  would be entitled to discovery flowing from the production of obviously relevant evidence three

  days before the close of discovery.2 Moreover, extension of discovery is not an “additional

  sanction” – it is instead a recognition that Plaintiffs’ ability to prosecute their case has been unfairly

  prejudiced by Defendant’s antics. ECF No. [379] at 3.

          Third, Defendant argues that Plaintiffs “have not been foreclosed from relevant discovery.”

  Id. at 3. As pointed out in Plaintiffs’ Motion, Plaintiffs and the Court have, from the outset of this

  case, been faced with Craig’s repeated production of forged documents, submissions of false

  Declarations and providing of perjurious testimony. It is difficult to explain how hard it is to obtain

  meaningful discovery under those circumstances.             For example, when Plaintiffs receive a

  document from Craig, they first have to determine if it is authentic. That is a step taken for granted

  in almost all cases, but one that must be addressed in this case given the history.

          Moreover, Defendant keeps producing documents. In our original Motion, Plaintiffs

  pointed out that Defendant had produced over 24,000 documents since December 31st. Now,

  today, simultaneous with asking this Court not to extend discovery, Craig produced approximately

  20,000 documents (over 85,000 pages) with no explanation of what they are, where they came

  from, or why they are being produced two days before the end discovery.3 The purpose of

  document production is to allow the opposing party to analyze the production, and take discovery

  if necessary. Craig appears poised to keep producing documents up and until the minute discovery




  1
    Plaintiffs are still assessing whether Craig’ has truly “complied” with the Order.
  2
    Not to mention the production of a third Tulip Trust document months after it was ordered to be produced
  and without any prior notice Craig was still in violation of a Court Order.
  3
    As of this filing, Plaintiffs do not know what these documents are as they need to first be loaded into a
  document management system.

                                                      2
Case 9:18-cv-80176-BB Document 381 Entered on FLSD Docket 01/15/2020 Page 3 of 4



  ends, and then refuse any inquiries from Plaintiffs because discovery has ended.4 This is an “Alice

  in Wonderland” view of the discovery process.

          Fourth, although Defendant correctly points out that Plaintiffs argued to Judge Reinhart

  that it needed to obtain certain discovery because this Court may reverse his sanction, Craig

  conveniently omits the fact that those arguments were often unsuccessful. ECF No. [377] at 6.

          Fifth, although not necessarily germane to the Court’s decision on the Motion, Plaintiffs

  must point out that the allegation that Mr. Roche was “mean spirited” and “insensitive” to Ms.

  Lynn Wright at her deposition are scurrilous and should never have been included in a pleading.

  ECF No. [379] at 4; Fed. R. Civ. P. 12(f). In due course, Plaintiffs will have a lot to say about the

  deposition of Ms. Wright (which was video recorded). For now, suffice to say that Mr. Roche

  acted with the utmost professionalism.

          For the reasons set forth in Plaintiffs’ original Motion and in this Reply, Plaintiffs

  respectfully request that this Court enter the full relief requested.




  4
     Craig appears desperate to prevent Plaintiffs from fully analyzing and following-up on the documents he
  is producing as discovery ends. Given the issues surrounding the authenticity of Craig’s prior document
  productions, this fear is understandable.
                                                      3
Case 9:18-cv-80176-BB Document 381 Entered on FLSD Docket 01/15/2020 Page 4 of 4



                                                       Respectfully submitted,

   Dated: January 15, 2020                             /s/ Andrew S. Brenner_
                                                       Andrew S. Brenner, Esq.
                                                       BOIES SCHILLER FLEXNER LLP
                                                       100 SE 2nd Street, Suite 2800
                                                       Miami, Florida 33131
                                                       abrenner@bsfllp.com

                                                       Velvel (Devin) Freedman, Esq.
                                                       Florida Bar No. 99762
                                                       ROCHE FREEDMAN LLP
                                                       200 S. Biscayne Blvd, Suite 5500
                                                       Miami, Florida 33131
                                                       Telephone: (305) 357-3861
                                                       vel@rochefreedman.com
                                                       nbermond@rochefreedman.com

                                                       Kyle W. Roche, Esq.
                                                       Joseph M. Delich, Esq.
                                                       Admitted Pro Hac Vice
                                                       ROCHE FREEDMAN LLP
                                                       185 Wythe Avenue F2
                                                       Brooklyn, NY11249
                                                       kyle@rochefreedman.com
                                                       jdelich@rochefreedman.com


                                                       Counsel to Plaintiff Ira Kleiman as Personal
                                                       Representative of the Estate of David Kleiman
                                                       and W&K Info Defense Research, LLC

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 15, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                                       /s/ Andrew S. Brenner
                                                       ANDREW S. BRENNER



                                                   4
